Citation Nr: 1137745	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a Notice of Disagreement was timely received regarding a July 11, 2005 rating decision.

2.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for a low back disorder.

3.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for left foot heel spurs.

4.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for a bilateral leg/knee disorder.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for left foot heel spurs.

7.  Entitlement to service connection for a bilateral leg/knee disorder.  

8.  Entitlement to service connection for dizziness.  

9.  Entitlement to service connection for a prostate disorder.  

10.  Entitlement to an increased initial rating for tinnitus, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased compensable rating for bilateral hearing loss.  

12.  Entitlement to an increased, compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2005 and December 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

In the decision below, issue number 1 is granted; issues numbered 2, 3, and 4 are dismissed; and issues numbered 5 through 12 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a decision granting service connection for 10 issues and denying service connection for 8 others in a July 11, 2005 rating decision; notice of this decision was sent to the Veteran on July 21, 2005.  

2.  On July 21, 2006, the Veteran submitted a VA Form 9 to the RO.  

3.  The RO did not seek clarification of the meaning the Veteran ascribed to the VA Form 9 he submitted on July 21, 2006.  

3.  On August 2, 2006, the RO received clarification of the VA Form 9 he submitted in July 2006, indicating the issues in the July 2005 rating decision he wished to appeal.  

4.  The July 2005 rating action as to the issues of service connection for a low back disorder, left foot heel spurs, and a bilateral leg/knee disorder is not final.  


CONCLUSIONS OF LAW

1.  A notice of disagreement with the July 11, 2005 rating action was timely received.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 19.26, 20.201, 20.302, 20.305 (2010).

2.  The issues of whether new and material evidence has been presented to reopen claims for service connection for a low back disorder, left foot heel spurs, and a bilateral leg/knee disorder are dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's appeal of the timeliness of his Notice of Disagreement, for reasons described below, the Board shall accept his Notice of Disagreement as timely.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

With respect to the Veteran's claims to reopen, as they are being dismissed as moot, no analysis of the duties to notify or assist is necessary for them.  

II.  Timeliness of the Veteran's Notice of Disagreement

The Veteran contends that a Notice of Disagreement which he submitted following a July 2005 rating decision should be considered as timely received.  For the reasons that follow, the Board agrees.  

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302 (a).  If such disagreement is not received within a year, then that determination will become final.  

Pursuant to VA regulation, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  38 C.F.R. § 20.201.  Though special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  Further, if determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  Id.

When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  38 C.F.R. § 20.305(a). 

A review of the history of the Veteran's claim is instructive.  The Veteran sought service connection for 18 issues in a November 2004 claim.  In a July 11, 2005 rating decision, the RO granted service connection for 10 of these claimed disabilities and denied service connection for the remaining 8 issues.  The notice of this decision was sent to the Veteran on July 21, 2005.  

On July 21, 2006, the RO received a VA Form 9 from the Veteran (a Form 9 is an appeal to the Board).  On this Form 9, the Veteran checked a box indicating that he did not want a Board hearing.  He also checked the box stating "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  This Form 9 contained no other information, nor did it include a listing of the specific issues which the Veteran wanted to appeal.  

On August 2, 2006, the RO received a more detailed statement that was forwarded from the Veteran's then representative, the Disabled American Veterans (DAV).  This consisted of a cover letter from the DAV dated August 2, 2006 as well as a VA Form 21-4138 (Statement in Support of Claim) from the Veteran that indicates that it was signed on July 13, 2006, expressing disagreement with 9 of the 18 decided issues from the July 2005 rating decision.  (Specifically, the Veteran disagreed with the disability ratings assigned for his service connected tinnitus, bilateral hearing loss, and hypertension, and he disagreed with the denial of service connection for a low back disability, bone spurs in the left foot, dizzy spells, bilateral knee disability, and a prostate disorder.  The Veteran also disagreed with the decision to deny service connection for type 2 diabetes, but this was subsequently granted in a later rating action).  

On August 21, 2006, the RO informed the Veteran that the documents it had received would not be accepted as a timely notice of disagreement.  On August 24, 2006, the Veteran stated that he sent his Notice of Disagreement to the DAV on July 13, 2006, and that the Postal Service confirms that this was received by the DAV on July 17, 2006.  In September 2006, the Veteran submitted a Notice of Disagreement with the RO's August 21, 2006 administrative decision that declined to accept his earlier Notice of Disagreement as timely.  

On March 23, 2007, the RO informed the Veteran that it would accept his earlier submitted document as a timely Notice of Disagreement.  In a June 2007 Statement of the Case, however, the RO reversed itself and instead decided that none of the documents submitted could not be considered a proper Notice of Disagreement.  The Veteran filed a Substantive Appeal with respect to that June 2007 Statement of the Case in August 2007.  

Despite the conclusion of the RO, the Board shall consider the Veteran's Notice of Disagreement with the July 2005 rating to be timely.  Again, pursuant to VA regulation for a Notice of Disagreement to be accepted, it must be received within one year of the date that the original decision was mailed to the Veteran.  Here, only the July 21, 2006 VA Form 9 meets this criterion.  Though the evidence shows that the Veteran sought to submit his August 2, 2006 Notice of Disagreement within the prescribed time limit, as it was not received within one year, it does not meet this threshold.  

In its June 2007 Statement of the Case, the RO determined that because it did not identify the issues which he wished to appeal, the Veteran's July 21, 2006 VA Form 9 could not be construed as disagreement with the July 2005 rating decision.  However, under applicable criteria, if the agency of original jurisdiction (AOJ) cannot clearly identify a communication as expressing an intent to appeal or which denied claims the Veteran wishes to appeal, rather than dismissing the Veteran's Notice of Disagreement, the AOJ should contact the Veteran to request clarification of his intent.  38 C.F.R. § 19.26.  Here, the RO did not seek clarification from the Veteran.  Its dismissal of his July 21, 2006 document was thus not proper.

That being said, given that the RO received a more detailed Notice of Disagreement shortly thereafter (his August 2, 2006 VA Form 21-4139), this more detailed disagreement can be read as a clarification of the Veteran's intent.  Accordingly, the Board shall find that the Veteran wished to appeal the issues listed in his August 2, 2006 VA Form 21-4138.  

In summary, the Board finds that the Veteran submitted a Notice of Disagreement on July 21, 2006 that is within one year of the date of his receiving notice of the RO's rating decision.  As the Veteran provided clarification of which issues he wanted to appeal within 60 days of that Notice of Disagreement, the Board finds his appeal to be timely.  

III.  Dismissed Claims

Pursuant to applicable law, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

As noted above, the RO considered the Veteran's July 2006 Notice of Disagreement not to be timely.  Instead, it treated this as a request for an increased rating for his service-connected claims and as an attempt to reopen his denied claims for service connection.  The RO issued a rating decision with respect to this in December 2007.  In a January 2008 Notice of Disagreement, the Veteran appealed three of the issues from that December 2007 rating decision: claims to reopen service connection for a low back disorder, left heel bone spurs, and for a bilateral leg/knee disorder.  After the RO issued a Statement of the Case in February 2009, the Veteran filed a Substantive Appeal.  

Since the original claims on the merits have been preserved by the Board's decision herein to find the Veteran's July 2006 notice of disagreement timely, each of these three issues before the Board from the Veteran's February 2009 Substantive Appeal are now improperly developed as claims to reopen.  With the claims on the merits preserved, an appeal of claims to reopen is rendered moot, and there is no longer any error of fact or law for the Board to adjudicate in that regard.  Accordingly, these three claims to reopen must be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Veteran's July 21, 2006 VA Form 9 being construed as a timely Notice of Disagreement with a July 11, 2005 rating decision, the appeal in this regard is granted.  

The appeals for the claims of whether new and material evidence has been presented to reopen claims for service connection for a low back disorder, left foot heel spurs, and a bilateral leg/knee disorder are dismissed.

REMAND

Having determined that the Veteran's July 21, 2006 Notice of Disagreement is timely, the Board must now remand the issues from that Notice of Disagreement for further development.  

With the Board's action above, eight issues remain from the Veteran's July 2006 Notice of Disagreement: entitlement to an increased initial rating for tinnitus, bilateral hearing loss, and hypertension; and entitlement to service connection for a low back disorder, left foot heel spurs, dizzy spells, a bilateral leg/knee disorder, and a prostate disorder.   Given that the Veteran has filed a Notice of Disagreement with these issues, these claims must be remanded in order that the Veteran be provided with a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After issuance of the SOC, these issues will be returned to the Board only if they are perfected by the timely filing of a substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case with respect to the issues of entitlement to an increased initial rating for tinnitus, bilateral hearing loss, and hypertension, and entitlement to service connection for a low back disorder, left foot heel spurs, dizziness, bilateral leg/knee disorder, and a prostate disorder.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.  If a timely Substantive Appeal is filed, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


